287 F.2d 491
61-1 USTC  P 9227
UNITED STATES of America, Appellant,v.Richard D. HARRIS, Trustee for Alaska Telephone Corporation, Appellee.
No. 17066.
United States Court of Appeals Ninth Circuit.
Feb. 1, 1961, Rehearing Denied March 13, 1961.

Charles K. Rice, Asst. Atty. Gen., I. Henry Kutz, Lee A. Jackson, Karl Schmeidler, Attys., Dept. of Justice, Washington, D.C., Charles P. Moriarty, U.S. Atty., Jacob A. Mikkelborg, Asst. U.S. Atty., Seattle, Wash., for appellant.
Donald A. Schmechel, Seattle, Wash., for appellee.
Before CHAMBERS, HAMLEY and MERRILL, Circuit Judges.
PER CURIAM.


1
This appeal involves lien claims in the sum of $7,714.72, asserted by the United States against properties of the Alaska Telephone Corporation, a debtor in reorganization under Chapter X of the Bankruptcy Act.  The claim is for penalties imposed on unpaid federal taxes and was disallowed by the Referee in Bankruptcy as in conflict with 57, sub. j of the Bankruptcy Act, 11 U.S.C.A. 93.  Upon review, the ruling of the referee was affirmed by the District Court and the United States has taken this appeal.


2
The precise point involved was presented to this court in Simonson v. Granquist, 287 F.2d 489, with which case the instant case was consolidated for purposes of argument.  For the reasons set forth in that opinion, we hold the rulings of the referee and the District Court to be error.


3
Reversed and remanded with instructions that the lien claim of the United States be allowed as a secured claim against the properties of the debtor corporation.